Citation Nr: 1815223	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left hip disability, claimed as secondary to service-connected back disability.

2. Entitlement to service connection for a right hip disability, claimed as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1951 to October 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously considered this appeal in July 2016 and September 2017.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2017, the Veteran was scheduled to appear at a Board hearing, but submitted timely correspondence in May 2017 to withdraw this request.  The request is deemed withdrawn, and the Board may proceed with adjudication. 38C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not have a right or left hip disability that was incurred in service, onset to a compensable degree within one year of his separation from service, or was caused by service or caused or aggravated by his service-connected back disability.



CONCLUSIONS OF LAW

1. The criteria for service connection for a left hip disability have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a right hip disability have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2017).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2017).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In his September 2012 claim for VA disability compensation, the Veteran contended that his hip disability is secondary to his back disability.  At his December 2017 VA hip examination, he reported injuring his back and hips in service.  The Board will consider his claim on both a direct and secondary service connection basis.

As an initial matter, the Board notes that there is no medical documentation of a diagnosed hip disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  VA treatment records reflect that the Veteran has been diagnosed with a gait abnormality.  The December 2017 VA examiner indicated no diagnosis of a hip disability, also noting no imaging had been conducted, but suggested the Veteran may have degenerative joint disease in his hips.  However, even if the Board were to find that the Veteran has a current bilateral hip condition, a preponderance of the evidence is against service connection.

With respect to direct service connection, the Board finds that a preponderance of the evidence is against finding that the Veteran has a hip condition that onset during or was caused by service.

The Veteran's service treatment records from his period while stationed in Korea have been deemed fire damaged.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the fire-damaged records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The available service treatment records are negative for any complaints, diagnoses, or treatment for a hip condition.

The record does not reflect any lay statements by the Veteran describing a hip injury in service.  The Veteran has submitted statements describing injuring his back in service while lifting, but he does not reference a hip injury in those statements or any other statements submitted to the VA.  The December 2017 VA examination report indicates that at that time the Veteran reported he injured both his back and hip in service, but provides no other details.

The December 2017 VA examiner opined that it is less likely than not that the Veteran's claimed hip disability was incurred in or caused by service.  The examiner further noted that there is no evidence to support the chronicity of the complaint for more than 50 years post-separation.  

The Board notes that the record does not include any statements by the Veteran himself reporting hip problems ongoing since service.  Further, the evidence does not show a diagnosis of arthritis within one year of his separation from service.

The Board also finds that a preponderance of the evidence is against finding that the Veteran has a current hip disability secondary to his service-connected back disability.  The Veteran has generally alleged secondary service connection is warranted, but has offered no specifics on why he believes the two conditions are related.  A review of his medical records further does not show any medical opinion evidence suggesting a connection.  Finally, the 2017 VA examiner opined that it is less likely than not that the Veteran's back disability either caused or aggravated a hip disability.  The examiner opined that his hip problems are much more likely related to his age.  The examiner stated that the evidence supports neither causation nor aggravation as a result of the Veteran's service-connected back disability.  The Board finds the most probative medical opinion is that of December 2017 VA examiner.

To the extent that the Veteran himself has opined that his bilateral hip disability is caused or aggravated by his back disability, the Board finds that the Veteran, as a lay person, does not have the education, training, or experience to competently opine as to the etiology of his hip problems.  To be able to competently opine as to the etiology of such an internal, unseen condition would require knowledge of the musculoskeletal system,  the various causes of such issues, and the effect, in this case, of circumstances including the passage of time.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.
 
The appellant has not referred to any deficiencies in either the duties to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.


ORDER

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


